DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12, 15 – 18, and 20 – 23 are pending.

Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that the relied upon references, US Patent No. 10,007,577 (hereinafter Bronk) in combination with US Patent Application Publication No. 2016/0117500 (hereinafter Li) and US Patent Application Publication No. 2016/0292464 (hereinafter Alarabi), do not teach the limitations of the claimed invention.  Specifically, Applicant argues that the “triggers” of Bronk are not the same as the “risks” of the claimed invention.  However, the Examiner respectfully disagrees.  Merriam-Webster defines the term “risk” as:
risk (noun): (1) possibility of loss or injury, (2) someone or something that creates or suggests a hazard.
Applicant has not provided a definition of the claimed term or limited the term in such a way as to deviate from the standard definition of the term.  Bronk discloses monitoring sensor data to trigger a backup of data (Bronk; Col 15 Lines 32 – 42) in order preserve its data against failure and/or a destructive event (Bronk; Col 6 Lines 26 – 30).  Therefore, the Examiner submits that by monitoring the sensor data in order to prevent data loss, Bronk teaches detecting “risks” (detecting the possibility of data loss or a hazardous event) of the computing device based on the computing devices surroundings (Bronk; Col 15 Lines 32 – 42 “pressure, moisture, radiation”), location (Bronk; Col 15 Lines 32 – 42 “velocity, rate of descent”), and condition (Bronk; Col 15 Lines 32 – 42 “power”).  Therefore, the Examiner submits that the “triggers” of Bronk (monitored sensor data) are equivalent to the “risks” of the claimed invention.
Applicant also argues that the “routines” of Li are not contextual activity being performed on the computing device.  However, the Examiner respectfully disagrees.  The Examiner has relied upon Li for its teachings of differing types of risks in order to trigger a remote data backup.  Specifically, Li teaches monitoring user interactions with the device and biological characteristics of a user in order to assess risk to the device (Li; Paragraph [0052]).  The Examiner has equated the monitored user interactions of Li with the claimed “contextual activity bring performed on the computing device” and the biological characteristics of the user with the claimed “user type.”  The monitored user interactions and user type are both used in order to detect risks to the computing device (Li; Paragraph [0052]).  In response to the detected risks, Li also initiates a remote data backup of data from the computing device (Li; Paragraph [0053]).  Therefore, the Examiner submits that Li does indeed teach contextual activity being performed on the computing device and user type bring used to detect risks of the computing device, as required by at least independent claim 1.
Applicant also argues that the claimed invention does not require determining reception levels and does not use reception levels as a way of increasing or decreasing levels of risk, as shown in Alarabi.  However, the Examiner submits that reception levels are but one factor used in determining and scoring risk in Alarabi.  Alarabi shows various types of sensor data being collected in order to score a perceived risk to the device (Alarabi; Paragraphs [0089] – [0095]).  Such sensor data includes the devices surroundings (Alarabi; Paragraph [0093]), location (Alarabi; Paragraph [0091]), speed (Alarabi; Paragraph [0090]), and condition (Alarabi; Paragraph [0093]).  All of these factors, and others mentioned by Alarabi, are used to score detected risks of the computing device (Alarabi; Paragraph [0100]).  Therefore, the Examiner maintains that Alarabi teaches the claimed limitation of “scoring the detected risks based on the computing device’s surroundings, location, speed, and condition.”  Combined with the risk detection performed by Bronk and Li, the prior art of record teaches all the limitations of the claimed invention.
Additionally, Applicant argues that the combination of Bronk, Li, and Alarabi would yield different results from the claimed invention.  However, the Examiner has clearly pointed out above how the combination of Bronk, Li, and Alarabi teach the claimed invention.
Applicant also argues that the combination of Bronk, Li, and Alarabi would frustrate Applicant’s intended purpose.  However, the Examiner has clearly pointed out above how the combination of Bronk, Li, and Alarabi teach the claimed invention
Applicant also argues that it would not have been obvious to combine Alarabi with Bronk and Li and that doing so would constitute impermissible hindsight.  However, the Examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

With respect to claim 9, Applicant argues that the relied upon reference does not teach the claimed detection of physical risks that affect a condition of the computing device.  However, the Examiner respectfully disagrees.  The Examiner submits that the risks detected by the teachings of Bronk in combination with Li and Alarabi are physical risks to the computing device.  For example, Bronk teaches guarding against a destructive event with respect to the data producing device (Bronk Col 6 Lines 26 – 30).  Bronk also shows that detected risks are in relation to physical properties of the device or environment (Bronk; Col 15 Lines 32 – 42).  Such physical risks that affect the condition of the computing device described by Bronk include “measuring greater than a certain temperature, velocity, rate of descent, pressure, moisture, radiation, etc.” (Bronk; Col 26 Lines 32 – 42).  Therefore, the Examiner maintains that Bronk in combination with Li and Alarabi teaches all the limitations of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,007,577 (hereinafter Bronk) in view of US Patent Application Publication No. 20160117500 (hereinafter Li), and further in view of US Patent Application Publication No. 2016/0292464 (hereinafter Alarabi).
As per claims 1, 9, and 15, Bronk teaches a computer-implemented method comprising: accessing data capable of being replicated from a computing device (Bronk; Figure 6 Items 602 – 608, Col 8 Lines 1 – 7); detecting risks of the computing device, based, at least in part, on the computing device’s surroundings (Bronk; Figure 6 Item 610, Col 15 Lines 32 – 42 “pressure, moisture, radiation”), location (Bronk; Figure 6 Item 610, Col 15 Lines 32 – 42 “proximity to other compatible receiving device(s)”), speed (Bronk; Figure 6 Item 610, Col 15 Lines 32 – 42 “velocity, rate of descent”), and condition (Bronk; Figure 6 Item 610, Col 15 Lines 32 – 42 “power”) (See “Response to Arguments” presented above); in response to a detected risk of the detected risks reaching or exceeding a predetermined threshold, initiating data replication on the computing device (Bronk; Figure 3 Item 308, Figure 7 Item 702, Col 15 Lines 32 – 42); and establishing channels using radio waves to facilitate simultaneous transfer of the replicated data (Bronk; Col 10 Lines 20 – 26, Col 16 Lines 12 – 20).
Bronk does not teach detecting risks based on contextual activity being performed on the computing device and a user type; and scoring the detected risks based on the computing device’s surroundings, location, speed, and condition.
However, Li teaches a mobile device risk assessment system which detects risk based on contextual activity bring performed on the computing device (Li; Paragraph [0052] “a frequent routine for switching between applications, a frequent routine for screen locking, unlocking, or both, a frequent set of coordinates along a path of a selected touchscreen gesture”) and a user type (Li; Paragraph [0052] “biological characteristic of the user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk to include the user type and context information because doing so allows for greater risk analysis of the device.
Bronk in combination with Li does not teach scoring the detected risks based on the computing device’s surroundings, location, speed, and condition.
However, Alarabi teaches a mobile device security environment in which detected risks, such as: surroundings; location; speed; and condition (Alarabi; Paragraphs [0089] – [0095]), are scored (Alarabi; Paragraphs [0100] – [0101]) (See “Response to Arguments” presented above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li to include the risk scoring because doing so allows for giving preference or weight to certain conditions over others (Alarabi; Paragraphs [0100] – [0101]).

As per claims 2, 10, and 16, Bronk also teaches wherein detecting risks of the computing device comprises ranking data types on the computing device using a priority engine (Bronk; Col 17 Lines 15 – 25).

As per claims 4, 12, and 18, Bronk also teaches wherein initiating data replication comprises replicating data based on the user-specific priority of the data type (Bronk; Col 10 Lines 27 – 48).

As per claim 5, Bronk also teaches wherein the predetermined threshold is a quantified level of risk associated with the computing device to prompt data replication (Bronk; Col 8 Lines 8 – 18 and Col 15 Lines 32 – 42).

Claims 3, 6, 7, 8, 11, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,007,577 (hereinafter Bronk) in view of US Patent Application Publication No. 20160117500 (hereinafter Li), in view of US Patent Application Publication No. 2016/0292464 (hereinafter Alarabi), and further in view of US Patent No. 10,506,202 (hereinafter Snyder). 
As per claims 3, 11, and 17, Bronk in combination with Li and Alarabi teaches the methods and system as described per claims 1, 9, and 15 (see rejection of claims 1, 9, and 15 above).
Bronk in combination with Li and Alarabi does not teach wherein detecting risks on the computing device comprises simultaneously accessing the computing devices audio and visual sensors to detect changes in the computing device’s location, speed, condition, and surroundings.
However, Snyder teaches an automatic backup system in which a computing system utilizes audio and visual sensors in order to detect risks to the computing system (Snyder; Col 6 Line 45 – Col 7 Line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li and Alarabi to include the audio and visual sensors because doing so allows for monitoring different environmental conditions around the computing device (Snyder; Col 7 Lines 3 – 8).

As per claim 6, Bronk in combination with Li and Alarabi teaches the method as described per claim 1 (see rejection of claim 1 above).  Bronk also teaches wherein establishing channels using radio waves to facilitate simultaneous transfer of the replicated data further comprises storing the replicated data on a server computing device (Bronk; Col 10 Lines 49 – 53) and that the radio waves connect the device to a cellular network (Bronk; Col 4 Line 66 – Col 5 Line 2).
Bronk in combination with Li and Alarabi does not explicitly teach using a 5G network to transfer the data to the server.
However, Snyder teaches an automatic backup system in which data is transmitted over a 5G network (Snyder; Col 26 Lines 16 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li and Alarabi to include the 5G network because doing so allows for connecting to a well-known and established cellular network.

As per claims 7 and 20, Bronk in combination with Li and Alarabi teaches the methods and system as described per claims 1, 9, and 15 (see rejection of claims 1, 9, and 15 above).  Bronk also teaches transmitting instructions to abort data replication in response to storing replicated data reaching cloud network storage (Bronk; Col 11 Lines 11 – 30).
Bronk in combination with Li and Alarabi does not explicitly teach that the cloud network is a 5G cloud network.
However, Snyder teaches an automatic backup system in which data is transmitted over a 5G network (Snyder; Col 26 Lines 16 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li and Alarabi to include the 5G network because doing so allows for connecting to a well-known and established cellular network.

As per claim 8, Bronk in combination with Li and Alarabi teaches the method as described per claim 1 (see rejection of claim 1 above).
Bronk in combination with Li and Alarabi does not teach aborting data replication automatically after determining a reduction of detected risks below the predetermined threshold.
However, Snyder teaches an automatic backup system in which data replication is automatically aborted when a false alarm is detected (Snyder; Col 25 Lines 8 – 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li and Alarabi to include the automatic aborting because doing so allows for removal of unnecessary data.

As per claim 21, Bronk in combination with Li and Alarabi teaches the method as described per claim 1 (see rejection of claim 1 above).  Bronk also teaches initiating data replication measures in response to identified contextual activity requirements being satisfied (Li; Paragraphs [0052] – [0053]) using a network (Li; Paragraph [0043] and [0053]).
Bronk in combination with Li and Alarabi does not explicitly teach that the network is a 5G network.
However, Snyder teaches an automatic backup system in which data is transmitted over a 5G network (Snyder; Col 26 Lines 16 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li and Alarabi to include the 5G network because doing so allows for connecting to a well-known and established cellular network.

Allowable Subject Matter
Claim 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 22 and 23 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the environmental conditions are an environmental location, elevation of the computing device, proximity of the computing device to a cliff, temperature of the computing device, and acceleration metrics of the computing device reaching a threshold level of downward acceleration, as required by dependent claim 22, in combination with the other claimed limitations (emphasis added).  Support for the above limitation can be found at least in paragraph [0022] of the originally filed specification.  The prior art of record teaches monitoring elevation, temperature, and acceleration of a computing device, but does not teach also monitoring the proximity of the computing device to a cliff, as required by dependent claim 22.
Claim 23 would also be allowed because of its dependence upon allowable dependent claim 22.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181                         

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181